UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Trafalgar Sqaure, Suite 455 Nashua, NH 03063 (Address of principal executive offices) (888) 473-5150 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes þNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of March 20, 2014 the registrant had 2,117,140,128 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2.Unregistered Sales of Equity Securities 20 Item 3.Defaults Upon Senior Securities 21 Item 4.Mine Safety Disclosures 21 Item 5.Other Information 21 Item 6.Exhibits 22 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Expenses (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Notes to the Unaudited Financial Statements 7 3 Minerco Resources, Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) January 31, July 31, ASSETS Cash $ $ Accounts Receivable - Inventory - Prepaid Expense - Current Assets Other Assets Intangible asset - Chiligatoro rights - - Product Development - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Loan Payable - Accounts Payable – Related Party Convertible debt to related parties, net unamortized discount $-0- and $-0- Convertible debt, net unamortized discount $225,930 and $298,764 Derivative liabilities Total Liabilities Stockholders’ Deficit Preferred stock, $0.001 par value,25,000,000 shares authorized,15,000,000 and 15,000,000 outstandingat January 31, 2014 andJuly 31, 2013, respectively Common stock, $0.001 par value,2,500,000,000 shares authorized, 1,794,147,406and 1,185,426,462 outstandingat January 31, 2014 and July 31, 2013, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit The accompanying notes are an integral part of these unaudited financial statements 4 Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Three Months Ended January 31, Three Months Ended January 31, SixMonths Ended January 31, SixMonths Ended January 31, Period from June 21, 2007 (Date of Inception) to January 31, Sales - - Cost of Goods Sold - - Gross Loss - - General and Administrative Accretion of discount on Total Operating Expenses Other Expenses: Impairment of Note - - ) Interest Expense ) Loan Recovery Loss on Debt Conversion $
